
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 413
		IN THE HOUSE OF REPRESENTATIVES
		
			September 22, 2011
			Mr. Reed submitted
			 the following resolution; which was referred to the
			 Committee on Education and the
			 Workforce
		
		RESOLUTION
		Honoring Alfred University on the 175th
		  anniversary of its founding.
	
	
		Whereas Alfred University was founded on December 5, 1836,
			 by a group of Seventh Day Baptists who moved to the foothills of the Allegheny
			 Mountains;
		Whereas Alfred University is named for the ninth-century
			 ruler of southern England, Alfred the Great, whose devotion to learning and
			 literature is a legacy that the university upholds to this day;
		Whereas Alfred University is currently the second oldest
			 coeducational college in the United States;
		Whereas Alfred University was one of the first colleges in
			 the United States to allow women to attend classes in the same classrooms as
			 men;
		Whereas Alfred University was also among the first
			 colleges in the country to accept students regardless of their religion,
			 ethnicity, or financial means;
		Whereas in 1900, what is now the New York State College of
			 Ceramics was founded on Alfred University’s campus;
		Whereas the New York State College of Ceramics is
			 consistently ranked first in the Nation for its Masters of Fine Arts in Ceramic
			 Art degree and its school of Art and Design is among the best in the Nation for
			 its program in glass art;
		Whereas Alfred University was awarded the LEED Green
			 Building Rating System gold certification in the Fall of 2010 for its new
			 residence hall, Ann’s House;
		Whereas 95 percent of Alfred University freshmen receive
			 some sort of financial assistance in order to provide a quality education to
			 anyone who seeks one, regardless of means;
		Whereas Alfred University offers 40 undergraduate majors
			 to provide students with a breadth of diverse options in which they can study;
			 and
		Whereas Alfred University currently educates approximately
			 2,000 students in its undergraduate program and over 300 students in its
			 graduate programs from 31 States and over 20 countries: Now, therefore, be
			 it
		
	
		That the House of Representatives honors
			 Alfred University on the 175th anniversary of its founding.
		
